 FREIGHTMASTER3Freightmaster,a Division of Halliburton ServicesandInternationalUnion,United Automobile, Aero-space and Agricultural ImplementWorkers ofAmerica,UAW. Case 16-CA-3664October 15, 1970DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn May 21, 1970, Trial Examiner David E. Davisissued his Decision in the above-entitled proceedingfinding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. The Trial Exam-iner also found that the Respondent had not engagedin certain other unfair labor practices and recom-mended dismissal as to them. Thereafter, the Charg-ing Party filed exceptions to the Trial Examiner'sDecision, and the Respondent filed exceptions to theDecision, a supporting brief, and a brief in answer tothe Charging Party's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case and hereby adopts theTrial Examiner's findings,' conclusions,2 and recom-mendations.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, Freightmaster, a Division of Halli-burton Services, FortWorth, Texas, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder, as modified below.31968, and in one instance referred to supervisor Revers where it is apparentfrom the context that the reference was to employee Stafford.The Decisionis hereby corrected in these respects.2 In the absence of exceptions thereto we adoptpro formathe TrialExaminer'sconclusion that Respondent did not violate the Act by thecirculation and promulgation of a no-solicitation rule.3Paragraph 2(a) of the Recommended Order is hereby amended bydeleting the language including and preceding the words"equivalentposition"and substituting therefor:"Offer to Juan Nieto,George Stafford,and W.P.Williams immediate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantially equivalent positions...."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID E. DAVIS, Trial Examiner: This case, heard in FortWorth, Texas, on 5 days between February 9 and 13, 1970,pursuant to a charge filed on July 3, 1969,1 amended onJuly 10, September 2, and October 17, and a complaintissued on October 17, placed in issue whether Freightmas-ter, a division of Halliburton Services,referred to herein asRespondent,engaged in unfair labor practices within themeaning of Section 8(a)(1) and (3) of the National LaborRelations Act, herein call the Act, by the discharge of fournamed employees and by certain alleged interference with,restraint, and coercion of its employees in the exercise oftheir rights under Section 7 of the Act. Respondent, in itsanswer filed on October 30, admitted certain allegations ofthe complaint but denied that it had engaged in anyviolations of the Act.Upon the entire record, my observation of the witnesses,and careful consideration of the briefs filed by Respondentand General Counsel, I make the following:1.THE BUSINESS OF THE COMPANY AND THE LABORORGANIZATION INVOLVEDRespondent, a division of Halliburton Services, aDelaware corporation, operates a plant in Fort Worth,Texas, where it manufactures and sells hydraulic cushionsand coupling devices for railroad cars. It annually shipsproducts valued in excess of $50,000 to points outside theState of Texas. It is admitted and I find that Respondent isengaged in commerce within the meaning of Section 2(6)and (7) of the Act. It is also admitted and I find that theChargingPartyherein,InternationalUnion,UnitedAutomobile, Aerospace and Agricultural Implement Work-ers of America, UAW, is a labor organization within themeaning of Section2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA.Preliminary StatementIt is admitted and I find that the following named personswere supervisors within the meaning of Section 2(11) of theAct at all times material herein:IThese findings are based,in part,on credibility determinations of theTrialExaminer to which the Respondent has excepted.After careful reviewof the record,we conclude that thesecredibilityfindings are notcontraryto the clear preponderance of all relevant evidence.Accordingly, we findno basis for disturbing these findings.Standard Dry Wall Products, Inc.,91NLRB 544, enfd.188 F.2d362 (C.A. 3).We note that the Trial Examiner'sDecision,apparently inadvertently,referred to an earlier election as being heldin April 1969, instead of AprilJohn CarpenterFranklinMarshallBen HollandEugene BennettRichard NieswiadomyBilly Joe BeversHarold HaynerW. C. WrightIHereafter,all dates refer to the year 1969, unless otherwise specified.186 NLRB No. 3 4DECISIONSOF NATIONALLABOR RELATIONS BOARDThe evidence shows that the Union had lost an election atRespondent's plant in April 1969, but continued organizingefforts thereafter. It intensified its organizational effortscommencing about February 15 and in March filed anotherrepresentation petition which resulted in an election onMay 15.In this election, the Union achieved a majority andwas certified on May 23. Bargaining was entered intoshortly thereafter and was in process at the time of theinstant hearingin February 1970.B.8(a)(1) Interference,Restraint,and CoercionOn May 16, a notice, identified as a bulletin, was put onthe bulletin board.2 It reads as follows:As indicated by Bill Wright's notice last night, theresults of the election were 163 votes for the union, 133votes for the company, with 17 challenged votes.Although the UAW received a majority of the votescast, the union members arenotrunning this company,and every employee will follow the rules and policiesestablished by the company.Regardless of what you might have been told, you donothave to join the union to work for FreightMaster. Itis againstthe law in Texas to make union membership acondition of employment. We will protect your right tojoin or not to join as you desire.Employees arenotallowed to leave their workstations during working hours to solicit union member-ship.We will not allow any threats, pressure tactics, orcoercion in attempts to get employees to join the union.Report any such attempts to your supervisor.Employees who violate these rules will be subject todischarge.These rules will be enforced by all supervisorsTW PainterPrentice Stroud credibly testified that he was presentlyemployed by Respondent as a general machinist. Stroudtestified that he was employed for about 8 years at the timeof the hearing and was a leadman supervisor for one yearfrom March 1968 to March 1969 when he requested to berelieved of his supervisory duties and returned to thegeneral machinist classification. For 2 months precedingtheMay 15 election, Stroud was active in the Union'sorganizational campaign by securing signed membershipcards from fellow employees. On May 26, the Unionnotified Respondent that Stroud was one of the employeesselected to serve on the Union's negotiating and bargainingcommittee.3The others so named were J. C. Kemp,Gwendolyn Greer, James Calhoun, Mike Solis, and DonLewis.Within a week after the receipt of this notification,4Stroud placed it about June 1, Richard Nieswiadomy,Stroud's supervisor, went to Stroud's machine and toldStroud that he was not to wander around the plant, to staywith the job, and not to talk to anyone. Nieswiadomy thenproceeded to the other employees in the department andtold them to stay away from Stroud. Stroud also testifiedthat I or 2 days afterthe election,Nieswiadomy told thedepartment that "the Company had put an updated policyon the board"; that the employees were not to get anythingfrom the vendingmachinesexcept on breaks and that theseruleswere going to be enforced; that shortly after theelectionNieswiadomy told the employees in Stroud'sdepartment that if anyone was caught handing outmembership cards on companytime thatthey would beterminated, that thereafter Stroud saw Supervisor GeneBennett tryingto sell anautomobile on company time; thatSupervisor Harold Comer wasselling aline of productscalled "Amway"; that Stroud purchased one such item,shoe polish, on companytime rightafter the election; thatfootball and baseball pools were conducted on companytimewith Supervisors Ed Taylor and James Creacycollecting money for such pools.Mike Solis, a machinist and one of the employeesdesignated as a member of thenegotiating committee inGeneral Counsel's Exhibit 2, testified that on May 13 hewas wearing three union buttons, two similar to GeneralCounsel's Exhibit 3 and one which identified him as amember of the union organizingcommittee; that he walkedup to the time rack to fill out his timecard; that hissupervisor, Ben Holland, was standing there talking to twoother employees; that Holland stepped up to Solis andasked Solis why he was wearing "those union buttons"; thatSolis replied that they were trying to geta unionorganized;thatHolland said, "Do you know that by wearing thosebuttons it would hurt you more than it would help you inthe long run with the Company?"; that on the day followingthe election, he needed a certain tool and went over to C. A.Tackett, who was working near him; that he asked Tackettif he had tin snips and Tackett replied that he didn't; thatSolis then asked Tackett if he could borrow a big hammerfrom him; that supervisor Nieswiadomy at that point cameby and asked Solis what he was doing; that Solis replied hewas asking Tackett for a hammer; that Nieswiadomyreplied that he should not go to Tackett's areato talk to himbecause GeneBennett,the shopforeman,was watchinghim closely and that it would get Tackett in trouble; thatabout 20 minutes later Solis was smoking a cigar at hismachine when Gary Wright from production control askedSolis if he needed any parts; that when Solis replied that hedid not need any at that moment but possibly would in afew hours that Wright then suggested thatSolis getanotherpallet when he had time and put it under the one that wasthere, that Holland came over and askedSolisif he wascelebrating by smoking a cigar, that Solis grinned andreplied, "Well, it's my cigar and my money, and I guess Ican smoke as long as I work." Holland then said, "Yeah,well, I just came to tell you that from now on there'schanges going to be made around here. I don't want you tobe talking to any other employees that come by here." Solisfurther testified that, prior to theelection,talkwaspermitted provided the employees did not visit a long timeand that borrowing a tool was also permitted; that smokingat the machines was likewise permitted and that before theelection no supervisor had ever spoken to him about talking2Resp Exh 13 See G C Exh 24There wasno stipulation or evidence as to whenG C Exh 2 wasreceivedHowever, it was dated May 26 and it is reasonable to infer that itwas received in the ordinary course of mail within a day or two thereafter FREIGHTMASTER5to other employees; that about 3 weeks after the election,Adolpho Alemany, a rank-and-file employee, solicitedother employees during worktime to purchase hats; that,about a week after the election, Supervisor Hollandbrought a slip of paper with rules and told Solis to sign it;that Solis signed and returned the paper to Holland; thatone of the rules prohibited employees from patronizing thevending machines during working time, only on breaks andlunch; that the employees in Solis' department all worebuttons and obeyed the rule; that he saw other employees(Timmie Rider, Jim Lasater, Jr., John English, and CalvinBennett) patronize the vending machines during worktime;thatBennett was the son of Gene Bennett, the shopforeman; that Lasater was the son of the shop superintend-ent and neither of the sons nor English wore union buttonsor attendedunion meetings; that supervisors saw them atthe vending machines and nothing was said to them; thatthose named patronized the machines daily and the rulewas not enforcedas againstthem; that on May 16, Hollandtold him that he, Solis, could not have union membershipcards signed on company time but that an inspector, GeneGibson, was permitted to solicit signatures on companytime to a petition requesting that the hours of a work shiftbe changed.On cross-examination, Solis testified that prior to thetime Holland showed him the rules he had gone to thevending machines for cokes and cigarettes during workingtime; that, after the rules were called to the attention of themen in his department, Solis saw no union man go to thevending machines and therefore had not seen or heard asupervisor reprimand anyone; that he also saw someforklift drivers from the warehouse patronizing the vendingmachines, that Harold Comer, a supervisor, was around thevending machine when the persons named by Solis werebuying items from the machines; that Alemany did notwear a union button; that the vending machines werelocated in an area where approximately 75 employees andfour supervisors were stationed; that the shop foreman'soffice was about 15 feet from the location of the vendingmachines; that Solis when operating his machine wasfacing the vending machines from a distance of about 25feet.W. P. Williams, in the employ of Respondent fromMarch 1965, until he was terminated on June 27, testifiedthat he was a radial drill press operator for about 3 monthsat the time of his discharge; that he was active in the unioncampaign by displaying union stickers on his toolbox,wearing a union pin on his cap, and getting unionauthorization cards signed by other employees; that, aboutthe middle of April, Supervisor Holland was at Williams'machine whileWilliamswas signing a receipt for hispaycheck; that Holland reached over and pulled the unionstickers off his toolbox, saying, "This is my tool box and Idon't want any UAW sticker on it." Williams replied thathe had purchased and paid Holland for the tool box and5G. C. Exh. 4.6Employees'parking area was located on the roof of the plant.IGeneral Counsel conceded that this incident was not alleged in thecomplaint as an unfair labor practice and was merely introduced to showRespondent's knowledge of Williams' union status and as background. Theevidence was received on that basis.8The evidence shows that about half of the cards were unionthat it was now his; that about 3 or 4 weeks later, GeneBennett, the shop foreman, asked Williams to come into hisoffice because Williams was about 5 minutes late getting towork; thatWilliams explained his tardiness by tellingBennett that traffic had been delayed because of anaccident; that Bennett asked, "Are you sure you wasn't upon the roof 6 getting cards signed?" Williams replied thatthis was not so and if he had been it would be on his owntime.Williams also testified to an incident occurring aboutamonth before his termination and after the Boardconducted an election. This incident concerned a visit byWilliams to the toolroom to replace a tool which had beensharpened improperly.On the way to the toolroom,Williamsmet Holland and Bennett. Williams said toBennett "Mr. Bennett, this tool is cut wrong. It is sharpenedwrong anditiscutting a hole too large." Holland,thereupon, interposed: "Well, this is the way we sharpenthem for union workers." Bennett interceded and said,"Wait just a minute, Ben (Holland). You can't do this."Bennett then took Holland aside for further conversation.7George S. Stafford, a machinist employed by Respondentfrom January to May 27 when he was terminated, testifiedthat he was active in the union organizing campaign andsecured signatures of fellow employees to 40-50 unioncards; 8 that he attended four or five union meetings andwore a union sticker9 on the back of his shirt; that he woreseveral union buttons 10 and the union sticker for about 2months prior to the election; that a day or two prior to theelection he wore a T-shirt which was imprinted with thephrase: "Vote UAW"; that the day after the Union won theelection he solicited John Carpenter, his leadman, by givinghim an application for union membership; 11 that about 3months before the election Supervisor Bill Bevers askedhim what he thought about the Union; that after Staffordexpressed strong approval,Beversasked, "You sure aboutthis?" Stafford also testified that, about 1 week after theelection,Bevers asked him how many cards had beensigned; that Stafford said he didn't know; that the Mondayfollowing the election Bevers asked him how manyattended the meeting held the day before, a Sunday; thatStafford replied a hundred or more; that the night after theelection, Supervisor Charlie Williams told him that the rulesregarding visits to the vending machines had been changed;that later in the week, Stafford went to the toolroom justbefore his break for lunch; that when he was returning hepurchased a sweet roll from a vending machine next to thetoolroom; that he returned to his work station and put thesweet roll into his lunch pail; that he ate the sweet rollduring his luncheon break; that after lunch SupervisorWilliams told him that James Winchester, the nightforeman, wanted to see him in his office. When Staffordarrived inWinchester's office,Winchester asked him,"Hasn't Charlie told you about this rule and regulation?"Stafford admitted that he had been told and Winchestersaid, "Do you know this could lead up to a termination?"authorizationcards securedpriorto the election and the other half unionmembership applications securedafter the election.9G. C. Exh. 4.10G. C. Exh. 3.11G. C. Exh. 6. It appears that priorto the election signatures weresolicitedby union adherentsto authorization cards while after the electionsignatureswere solicited for unionmembershipand check-off. 6DECISIONSOF NATIONALLABOR RELATIONS BOARDAgain Stafford said, "Yes" and Winchester said that he wasnot going to let Stafford go this time but if it happenedagain Stafford would be terminated.The most far-reaching incident under this headingconcerns a statement by supervisorCarpenterto Staffordon the night of the election after the result became known.Stafford testified that Carpenter came over to his machineand ,said that he had overheard that union men would bewhittled down one by one,but that if Stafford repeated thisstatement,Carpenter would call him a liar.Stafford replied,"That couldhappen."Juan T.Nieto started his employment with Respondentin November 1967, and was terminatedon May 27. At thetime of his discharge,Nieto was concluding a 30-day trial toqualify for a job as a machine operator of a center millmachine.When the union organizational drive wasintensified in February,Nieto attended two meetings andsecured signatures to approximately 20 union authorizationcards.About 3 weeks before the election,Holland sawNieto'smembership card when it fell out of his pocketwhile Holland was observing Nieto's work.Holland askedNieto what it was and Nieto replied that it was hismembership card.Nieto further testified that about 3months prior to the 1969 election,he was near the entranceto the warehouse when he met his supervisor, FrankMarshall;that Nieto remarked to Marshall that when theygot the Union the burnisher 12 would be considered amachine.Marshall replied,"Idon't know about that."Nieto then told Holland that he wasall for the Union.About 3 weekslater,SupervisorHarold Hayner ap-proached Nieto while Nieto was working at the burnisherand asked Nieto to clear the area around the machine.Nieto said he didn't have any place to put the material thatwas crowding the area.Harold Hayner thenasked, "Areyou one of these Union men?" Nieto replied "Yes."Haynerthen said"What good will the Uniondo for you?" Nietoreplied"We'll get better benefits."Hayner thensaid, "Allthe Union wants is the monthly dues."Contrary tothe testimonyofW. P.Williams,Hollanddenied that he had pulled a sticker from Williams' toolbox.Holland also denied that he had remarked to Williams thatimproperly sharpened tools were sharpened that way forunion employees. I do not credit Holland in the aboverespects as I find him to be unreliable and evasive. On theother hand,W. P. Williams' descriptions of the twoincidents involving Holland were detailed in such a mannerthat the undersigned was impressed with the truth of theaccounts.Accordingly,I credit Williams'in the foregoingrespects and find that Respondent violated Section 8(a)(1)of theAct byHolland's conduct in pulling a union stickerfrom Williams' toolbox.The incident,where Holland toldWilliams' that improperly sharpened tools were sharpenedthat way for union members,was not alleged as a violationof theAct. Ithereforemake no finding in this regard.However,Ihave considered the incident as background toestablishRespondent'sknowledge ofWilliams' unionsympathies and Respondent's union animus.Holland, in his testimonial account, stated that he saw noincrease in union activity prior to the May 15 election; thathe couldn't recall whether supervisors had any meetingbefore the election saying, "If they had any supervisors'meetings, yes, I went to them." When asked if he went to ameeting close to the election which was addressed by Mr.Painter,Respondent's vice-president,Holland replied,"Well, if Mr. Painter had one, yes, I believe I attended it."Asked if at the meeting Painter mentioned something aboutthe Union, Holland replied "If he mentioned it, you know, Iwas there." When pressed further, Holland then said hedidn't recall Painter mentioning the Union because therehad been so many meetings. In response to anotherquestion, he stated "Well, it seems like the Union wasbrought up at just about every meeting, you know, itseemed like." Holland denied that there was a meetingconcerning the enforcement of rules or that employeesshould be kept away from the vending machines and saidthat it was always company policy that employees shouldpatronize the vending machines on their own time; that hesaw various employees at the vending machine includingSolis and never reprimanded them. Because of Holland'sevasiveness and fleeting memory, I do not credit histestimony with respect to the enforement of the rulesagainst patronizing the vending machines.Icredit the testimony of Supervisor CharlesWilliamsthat,within a day or two after the success of the union inthe election, Painter told supervisors to enforce strictly theruleagainst employees' patronizing vending machinesduring worktime and to prevent employees from talking toone another. I also credit Solis' and Stroud's testimony inthis regard and find that Supervisor Nieswiadomy attempt-ed to insulate Stroud from contact with other employeesbecause of Stroud's known union activity and sympathies.Nieswiadomy's warning to Stroud and the notice he gave toother employees to stay away from Stroud constituted,under all the circumstances, disparate treatment anduneven enforcement of a rule that was largely toleratedwhen employees not known to be active union adherentswere involved. I find that Nieswiadomy's conduct in theserespects violated Section 8(a)(1) of the Act.Iconclude that the reprimand administered to Staffordby Foreman Winchester because Stafford patronized thevendingmachine after the election further constituteddisparate treatment of a known union adherent and thusviolated Section 8(a)(1) of the Act.On May 16, immediately after the Union won theelection, Respondent issued a bulletin,13 which prohibitedemployees from leaving their station to solicit unionmembership during working hours. The notice, itself, issuedso soon after the success of the Union in the election, in itsentire context, constitutes an unlawful attempt to interferewith, discourage, and coerce union adherence, activity, andmembership. The linking up of the various phrases with arule threatening discharge to employees who leave theirstations to solicit union membership while at the same timecontinuing to tolerate solicitation for purchases of various12Nieto was operating a burnisher at the time.The burnisher operationRespondent as qualification for a "machine operator"classification andwas the last step in the manufacture of a piston.It rolled the metal togetherthe operator was paid at a lower level.and hardened it. After this operation,the piston was complete and ready to13Resp. Exh. 1.be placed into the cylinder. The burnisher operator was not considered by FREIGHTMASTER7products and baseball and football pools, clearly establish-es discriminatory purposes. However, as the circulation andpromulgation of this rule was not alleged to be an unfairlabor practice, I make no specific finding of a violation ofthe Act in this regard.The credited evidence shows that known union adherentslike Solis and Stafford were closely watched by supervisorswhen near vending machines and when Solis went toborrow a tool from a fellow employee. I credit Solis'testimony that Supervisor Nieswiadomy told Solis that byasking Tackett to lend him a tool, Solis might cause troublefor Tackett as Foreman Bennett was watching him closely.Ialso credit Solis' testimony, that, on the occasion whenSoliswas talking to Wright concerning his need foradditional parts, Supervisor Holland told him, ". . . fromnow on there's changes going to be made around here. Idon't want you talking to any other employees that comeby here."I am convinced that prior to the election a rule againstvisiting and talking, if it was in existence, was not strictlyenforced and that after the election pursuant to instructionsto supervisors at a meeting,strict enforcement was requiredagainstUnion adherents. Accordingly, I find that theenforcement of the rule against purchases from the vendingmachine during working time was discriminately enforcedin violation of Section 8(a)(1). As recited above, Nieswiado-my specially singled out Solis and Stroud, members of theunion negotiating committee, and warned them that theyshould not talk to other employees during worktime. I findthis treatment in each case a violation of Section 8(a)(1) ofthe Act.I find that Holland unlawfully and coercively interrogat-ed Solis in violation of Section 8(a)(1) of the Act whenHolland asked why Solis was wearing union buttons on oraboutMay 13 and that Holland's statement that Solis'display of the buttons would hurt rather than help him withthe Company was coercive.IcreditNieto's undenied testimony that SupervisorHayner asked him if he was "one of those Union men,"Hayner's subsequent question as to what good the Unionwould do him and Hayner's commentthat all the Unionwanted was his dues. I find the entire conversationconstituted coercive interrogation in violation of Section8(a)(1) of the Act.Stafford testified that on three occasions, he wasinterrogatedby SupervisorBillBevers.On the firstoccasion, Bevers asked Stafford his views of the Union and,when Stafford replied that he thought it would help a manto belong, Bevers asked "Are you sure?" On the secondoccasion, Bevers asked Stafford how many cards had beensigned and on the third occasion, after the election, Beversasked Stafford how many had attended the union meetingheld the previous day: As I credit Stafford, I find that eachof these incidents constituted unlawful interrogation inviolation of Section 8(a)(1) of the Act.I creditW. P. Williams' testimony that on the occasionwhen Williams was a few minutes late reporting for work,Foreman Bennett asked Williams,"Are you sure that youwere not on top of the roof getting cards signed?" While it isclear thatWilliams was not intimidated by the question,nevertheless, that is not the test. The question or accusationclearlywas designed to deter Williams from pursuinglawful union activity and thus violative of Section 8(a)(1) ofthe Act.I have already credited Stafford in certain aspects of histestimony. I come now to what I consider one of the morecrucial testimonial accounts recited by Stafford, that inwhich he quotes Supervisor Carpenter as saying that he hadheard that union adherents would be whittled down one byone. Stafford's entire testimonial account showed remarka-ble candor and sincerity. His lack of guile was displayed byhis attitude toward his supervisors. In fact his supervisors,Bevers, Carpenter, and Charles Williams, showed that theyregarded him highly with respect to his work and hiscooperative attitude. In these circumstances and because ofCarpenter's evasiveness with regard to the precise question,I fully credit Stafford and find that Carpenter truthfullytold Stafford that Respondent intended to whittle downunion adherents one by one. I conclude that the evidencebeginning with Respondent's Exhibit 1 demonstrates thatRespondent, having been keenly disappointed in the resultsof the May 15 election after having defeated previous unionattempts to organize its employees, embarked on acampaign of reprisal to thwart augmentation of unionmembership and adherence. I come now to:C.The Dischargesof Nieto, Stafford,Calhoun, andWilliams1.The Discharge of StaffordStafford, it is established, was one of the most activeunion adherents.Not only did Stafford secure 40-50signaturesofemployees to union authorization andmembership cards but also wore a profusion of unionbuttons andsigns.The testimony shows that Staffordattracted the attention of high management includingWilliamWright, the production superintendent. I inferfrom the circumstances that Stafford attracted this undueattention by the fact that he was lit up like a beacon by thenumber of union designations on his person. Thus, it isclear, that Stafford's open and flamboyant display of hisunion preference was readily apparentto management. Inview of Carpenter's confidential report to Stafford, forwhom Carpenter apparently had friendly feelings, thatmanagementwould whittle down the union adherents oneby one, it is not surprising that Stafford was marked as oneof those slated for elimination. In furtherance of this plan, Ifind that Stafford was "set up" in a transparent trap fromwhich there was no escape for him because of his inabilityto read or write and because of Respondent's classificationsystem. Stafford's employment history is quite revealing inthis regard.Stafford, prior to his employment by Respondent, wasworking for American Manufacturing Company as amachine maintenance man. He left his employment atAmerican to work for Respondent.In seekingemploymentwith Respondent, Stafford was interviewed by Jack Adams,Respondent's personnelmanager.He told Adams he was amaintenanceman, and Adams informed him that theyneeded a set-up man. Stafford said he could handle it.Before being hired, he was interviewed by his prospectivesupervisor,Bevers.He told Bevers that he was a 8DECISIONSOF NATIONALLABOR RELATIONS BOARDmaintenanceman but would like to tackle the set-upjob ifBevers showed him the machines Stafford would beworking on.Later, when Adams gave him an employment applicationcard to complete, Stafford told him that he was going totake it home and have somebody read it and fill it out forhim. Stafford told Adams that thelimitof his readingabilitywas to read letters and numbers. When hired,Stafford was classifiedas a machinistas Respondent didn'thave a set-up man classification. He started on January 6 ata rate of $3.06 per hour. After approximately 60 days, hewas increased to $3.17 per hour and when a generalincreasewas put into effect on April 20, he was increased to$3.37 per hour. When Stafford was discharged on May 27,he was still receiving $3.37 per hour. During the entireperiod Stafford was working as a set-up man; Carpenterworked with him on set-up jobs. From time to time when noset-ups were required, Stafford operated various productionmachinesand repaired electric hydraulic controls.On the night of the election, May 15, after the resultswere known, Stafford was transferred by ForemanWinchester to the operation of a milling machine under thesupervision of Charles Williams. Winchester told Williams,in Stafford's presence, that Stafford was to replace a manwho was transferred out of the department. Williams askedStafford if he could run the mill and Stafford replied that hewas not a machinist but if he were shown how to do it, hecould, saying that he had never operated such a machinebefore but he could learn quickly. On May 27 about 8:30p.m.,Williams informed Stafford that he was no longer anemployee of Respondent. Williams said that Winchestertold him that Stafford was being let go because he was not amachinist.Stafford then toldWilliams that he neverclaimed to be a machinist. Stafford then went toWinchester and inquired why he was being let go. Wheninformed by Winchester that he was being terminatedbecause he was not a machinist, Stafford remindedWinchester that the night he was transferred he had toldWilliams inWinchester's presence that he was not amachinist. Stafford left the plant but returned about a weeklater and talked with Adams. Stafford in his discussion withAdams said that Williams had informed him that he hadtoldWinchester that Stafford's work was good, but Adamsreplied that there was no way Stafford could return.In cross-examination of Stafford, it was developed thaton May 13, 2 weeks before his discharge, Stafford wassummoned to Winchester's office in the presence ofCarpenter and Bevers. Winchester complained of his work,saying he was lazy among other faults. A day or two later,both Carpenter and Bevers told Stafford that they thoughthiswork was good and the reason they were present inWinchester's office was because they wanted to keepStafford in their department.James Winchester testified that he was foreman of thenight shift during the first 6 months of 1969. In thatposition, he had supervisory jurisdiction over the machineshop and related operations.Winchester related thatStafford "never did really take onto his job and go with it";that both of his leadmen, Carpenter and Bevers, com-plained to him repeatedly that he wasn't doing hisjob andunable to complete one without help. Winchester on oneoccasion talked with Stafford in the shop and "tried toencourage him to latch onto his job." On another occasion,Winchester called Staffordinto hisoffice in the presence ofCarpenter and Bevers. According to Winchester, "We triedto impress upon him that if he stayed there and held his jobhe was going to have to get with it"; Winchester toldStafford that higher officials had seen him sitting aroundand they had asked him what he was supposed to be doing.Winchester then testified, "Also we told him that he wasgoing to have to learn his job. He hadn't really learned hisjob yet. Actually, I feel like George (Stafford) washampered in a lot of ways. Really he wasn't qualified to bea machinist, anyway, because he couldn't read and write."After that discussion,Winchester testified that bothCarpenter and Bevers reported that Stafford was not doingany better.Winchester decided to have another man, amachine operator from the work department, who couldread and write, exchange jobs with Stafford. Thereafter,Winchester noticed that while Stafford was operatingmachines he was not doing the more skilled work of theprevious incumbent.Winchester testified that he thoughtWilliamswas assigningStafford rough work not in keepingwithStafford'sratingasamachinist.Under thesecircumstances, he told Williams to terminate Stafford. Hefurther testified that before ordering Stafford's terminationhe had consulted with J. C. Lasater, the shop superintend-ent, discussing Stafford's work performance with him on anumber of occasions. Winchester, elucidating further, said,"We had been desperate for people for a long time, and weneeded a lot of production. So we had to carry along with alotof things that we wouldn't under ordinary circum-stances.This is the main reason that we hadn't alreadydischargedGeorge."Winchester acknowledged that heknew Stafford was and had been wearing a union buttonbut denied that that fact had anything to do with hisdischarge.14On cross-examination, Winchester stated that he learnedof Stafford's inability to read or write a month after hisemployment when Bevers informed him; that he knewStafford was classified as a machinist when he first startedtowork; that Stafford had workedin set-up for 4 monthsbefore his transfer; that he did nothing about Stafford'semployment when he learned of Stafford's illiteracy buthoped he would "pick up and make a hand ... we weredesperate in need of people." Winchester testified, however,that at the time of Stafford's discharge the need for menwas also desperate; that Carpenter did not report to himthat Stafford was doing about as good as any otheremployee in the department; that he had not conferred withWilliams about Stafford's work prior to dischargingStafford and he had not discussed with Stafford hisperformance under Williams; that he knew of no particularevent that caused him to discharge Stafford on thatparticular night.Johnnie L. Carpenter, who was Stafford's leadman,testified that he observed Stafford's work when he wasemployedas a set-up man by Respondent and that in hisopinion it was not as goodas itshould have been for theamount of experience that Stafford had on the machines;14This statement,as explicated,infra,is not credited FREIGHTMASTER9that he had to show him a lot of different things; that hetold Stafford he "needed to pick it up"; that he and Beversdiscussed Stafford'swork several times and thought itwasn't as goodas it should have been as they had to bearound whenhe was settingup a machine; that, when theywere inWinchester's office with Stafford, Stafford wantedto transferto maintenancebut would not take a cut in pay;that Stafford said he would try to do better and that if hecouldn't do better he would quit. In a conversation withWilliams after Stafford's transfer, Carpenter admitted thatStafford'swork performanceas a set-up man had beengood. He also admitted that when Stafford was transferredWinchester did not ask him what he thought about it andthat he did not recommend a transfer. Carpenter deniedtelling Stafford that union men would be whittled down oneby one, rather that he told him that all employees would betreated alike and that Stafford was frequently away fromhis job during working hours.On cross-examination,Carpenter stated that he became asupervisor-leadman about a month before Stafford'stransfer toWilliams'section15 and that he told Williamsthat Stafford had done as good as a job at set-up as anyoneelse had. Elaborating on his appraisal of Stafford's workperformance, Carpenter testified that Stafford came in towork for Respondent as a set-up man while other set-upmen came out of the shop without training for set-up. As aresult,he expected more from Stafford than from other set-up men. Carpenter admitted that much of his help toStafford consisted of interpreting blueprints and readinginstructions.Another factor was that Carpenter did notknow all about the machines that Respondent had in theshop. Pressed by the General Counsel to explain what itwas that he said to Stafford which was not to be spread inthe shop, Carpenter initially evaded the question and thensaid that one of the matters he was told not to repeat in theshop was that all employees were to be treated equally.Carpenter said he did not remember everything that wassaid at meetingsof supervisors, but that another matter hewas not supposed to repeat concerned the discharge ofanyone caughtsigning aunion card on company time.Carpenter also conceded that supervisors were told toenforce therule againstpatronizing the vending machinesexcept onfree time.16BillyBevers, presently a night foreman, was a supervisoryleadman inthe machine shop area and was the supervisorof leadman Carpenter while Carpenter was supervisingStafford.Bevers testified that when Stafford was seeking a job withRespondent, Bevers showed him the machines in the shopand asked Stafford if he had beena set-up man. Staffordreplied he thought he could do it, but that he had been inmaintenance with American. He was then taken to Adams,the personnelmanager,and subsequently came to workunderBevers andCarpenter.Beversstated that Staffordhad trouble with blueprints and that a set-up man isrequired to be able to read blueprints to do his work. Beverstestified the reason Carpenter, Stafford, and he went intoWinchester's officewas that Stafford was reluctant tooperate a machine when set-up work was not available.17Stafford, according to Bevers, said he would try to do betterand was sent back to work. Bevers further testified thatStafford did better for a while; then he commenced juststanding around or going to the restroom for as long as 30minutes; 18 that on one occasion Lasater and Wright timedStafford sitting on a bench for 1 hour. Bevers thendescribed another occasion whenWinchester offeredStafford a maintenance job at a cut in pay but Staffordrefused to take a cut; that shortly thereafter Stafford wastransferred to the rework area under the supervision ofWilliams.On further examination, Bevers testified that he was onvacationwhen Stafford was terminated and was notconsulted; that he discovered Bevers could not read orwrite 2 weeks after his employment; that Bevers had to helpStaffordmake out his timecards; that Adams did notdiscuss with him Stafford's inability to read or write. 19Charles P. Williams testified that he was the supervisoryleadman in the rework department when Stafford wastransferred there; that when Stafford was brought into hisdepartment by Winchester, no explanation was given tohim; that he asked Stafford in Winchester's presence if hewas a mill operator; that Stafford replied that he was notbut that he could run one if shown; that Williams wassurprised how quickly he (Stafford) could catch on, saying,"You could more or less say that he was evidently giftedwith a mechanical device. I just went through the procedureon a certain set-up on the mill or the lathes either one,which he run both the mill and lathe." Williams furthertestified that he never complained to Winchester aboutStafford'swork, rather that after two or three days,Winchester inquired how Stafford was doing and he toldWinchester that he was doing a good job, catching onquickly and could be depended on; that Winchester said,"O.K. But, now, he is not a machinist. If he can't do the jobyou let me know and we'll get rid of him." According toWilliams, there was "heavy" emphasis in this statement;that when Stafford patronized the vending machine duringworktimeWinchesterwanted to discharge him butWilliams,when asked, said he would not do so; thatStafford was given a warning only; that Stafford continuedtowork under Williams and was a "good hand"; that,about a week later, Winchester called Williams into hisoffice and said, "I thought it over, George Stafford has gotto go. I should have fired him the other night." Williamsthen told Winchester that Stafford was doing a good jobwith a minimum amount of supervision and Winchesterreplied, "I can't help it. George has got to go." Winchesterordered Williams to discharge Stafford and Williams thennotified Stafford he was discharged effective immediately.As I fully credit Williams' testimony in this regard, as Ihave in other respects, and as I have a high regard forStafford's truthfulness, I am convinced that Stafford was15The evidence shows Carpenter was made a leadman supervisor onFebruary 23.16Asindicated above,I do notcredit Carpenter.I view his testimony asevasive, contradictory and untrustworthy.Where it is in conflictwith othertestimonyparticularlythat of Staffordand Charles Williams, I credit thelatter two.17 I note this reason is different than Winchester's.18 I credit Stafford's denial of this habit.19 It is rather amazing for the hiring procedure to ignore Stafford'silliteracy,especially his inability to read blueprints if this was a primequalification of a set-up man. 10DECISIONSOF NATIONALLABOR RELATIONS BOARDsubjected to a determined campaign by Respondent toinduce him to voluntarily quit20 and finally was dischargedbecause of his open and effective union activity. Lasater'sand Wright's testimony that they saw Stafford idle andcalledWinchester's and Bever's attention to it is notcredited. I conclude that they saw Stafford displaying hisunion sympathies in a flamboyant manner and had markedhim for elimination in conformance with the whittlingdown process of union adherents which Carpenter hadconfidentially disclosed to Stafford. Winchester's statementtoWilliams that he couldn't help it but Stafford has "got togo" is quite revealing and discloses that pressure wasbrought on Winchester by higher management to dischargeStafford and not to delay any longer. Carpenter, Bevers,andWilliams despite Stafford's disability due to hisilliteracy all found Stafford to be a good and agreeableworker. I believe that Carpenter's reluctant and evasivetestimony favorable to Respondent's defense was inducedby his knowledge that this was what management wantedhim to say. Nevertheless, he could not bring himself to saythat Staffordwas infact a poor worker, on the contrary, heinsisted that he set a higher standard for Stafford and thusfound Stafford had shortcomings. Winchester himself washard put to find any reason for his final decision todischarge Stafford. Winchester merely repeated that he wasnot a machinist, a fact that was known to managementfrom the first day. It is also apparent that management andsupervisors knew that Stafford could not read and writeand that Stafford, because he did have an unusual aptitudefor mechanical work, functioned satisfactorily despite hishandicap. I conclude that they became aware of hisilliteracy on the very first day.21I find that the various reasons advanced by Respondentfor Stafford's discharge are pretextual and that the realreason was Stafford's well-known union activities andsympathies. Accordingly, I find that Stafford's dischargeviolated Section 8(a)(3) and (1) of the Act.2.The Discharge of Juan NietoI find that Nieto was discharged because of his knownunion activity and sympathy. The evidence disclosed thatNieto was on vacation at the time he was discharged and itis admitted by Respondent that if this were true, he wouldnot have been discharged. Respondent relies on SupervisorFrank Marshall's testimony that he had changed Nieto'svacation schedule and therefore Nieto was scheduled forwork on the day he was discharged. I do not credit Marshallin this regard. The failure of Marshall to notify the frontoffice of the change, his failure to note it on the circulatedschedule, and the credited testimony of Nieto in this regardconvincesme that Marshall's testimony is contrived toprovide a plausible defense for the discharge. While a casemay havebeen establishedfor the discharge of Nietobecause of frequent absences and his physical condition,the failure to establish that absence without leave was acause for discharge, and the falsity of the reason given forthe discharge, leads me to conclude that the entire defense20Theoffer of maintenance job at a reduced wage rate.21Carpenterand Beversdid help Stafford with interpreting blueprintsand directions,as well as giving him assistancewith his timecard.22 Bennett,when told byWilliams that he washeld up by a trafficin this regard constitutes a pretext. Especially is this truewhen the evidence shows long toleration of frequentabsences by Nieto and an equal toleration of absences fromemployees in general. Accordingly, I find that Nieto'sdischarge was violative of Section 8(a)(3) and (1).3.The Discharge of W. P. WilliamsEvidence introduced by Respondent in the cross-exami-nation ofWilliams showed that Williams, some yearsbefore his discharge, had played a prominent part inbringing pressure on Respondent by the Federal Govern-ment which resulted in opening up more skilled jobs toblack employees. The evidence also showed that it was wellknown to Respondent's supervisory hierachy that Williamswas an active adherent of the Union.Respondent's high sensitivity to the solicitation of unioncards is well illustrated by the findings above with referencetoRespondent's ExhibitNo. 1. Bennett's remark toWilliams, on the occasion when Williams was a fewminutes late,22 further establishes Respondent's hostility toemployees engaging in union solicitation, and demonstratesthatWilliams' activity in this regard was known toRespondent.With this background, Williams' discharge because oflow production becomes circumspect. Williams had been inthe employ of Respondent from March 1965 and hadworked on at least three different machines after he wasgiven an opportunity to do machine work; nevertheless,Respondent's supervisors testified that during the entireperiod,Williams was inept and his production was poor.The records 23 produced by Respondent to support thisgeneral opinion testimony woefully fall short of the mark.Indeed, the records tend to prove the opposite ifconsideration is given to the fact, as testified to by Stroud,that the operator of a radial press working on HD cylindersdid not load two cylinders at once while an operatorworking on ARF cylinders did. I appreciate there is aconflict in Stroud's testimony with that of Marshall andParker in this regard. However, Stroud built the radial pressand I am inclined to the view that his testimony is moreexpert in this -regard. At any rate, I conclude that thelimitedproduction records fail to establishWilliams'production record was poor or thathe was lessproductivethan other radial drill press operators. Respondent, infurther defense to Williams' discharge, has laid much stresson Williams' disagreement with Supervisor Lloyd Parkerconcerning the use of a guard on the radial drill. I creditWilliams' testimony that he removed the guard after thedispute was taken to ForemanBennett,and he was orderedby Bennett to remove it. Parker's testimony to the contraryis not credited. It seems rather plain that if, afterBennett'sintercession,Williams had continued his operation of theradial drill with the guard in defianceof Bennett's order, hewould have been discharged immediately. I am alsoconvinced that the dispute over the guard was not of such aserious character that it warranted the emphasis placed onitby Respondent at the hearing. It seems rather thataccident, askedWilliams,"Are yousure you weren't passing cards out onthe roof?"23G. C. Exh. 5. FREIGHTMASTER11Respondent was attempting to resurrect every minordifficulty withWilliams, even those of ancient vintage, inan attempt to disguise the unlawful nature of Williams'discharge. Illustrative is the testimony concerning Williams'tardiness and absences as well as the testimony concerningWilliams' deficiencies in the operation of machines towhich he was assigned months and years ago. If indeedWilliams' absentee record and ineptitude were genuine,Williams would have been discharged long ago. Consider-ing all the facts in their entirety, I conclude that Williamswas discharged because of his known union activity andsympathy and in violation of Section 8(a)(3) and (1) of theAct, pursuant to Respondent's plan to eliminate unionadherents.4.The Discharge of James CalhounJames Calhoun,a general machinist,a member of theunion'snegotiating committee,was employed by Respon-dent from July 1963, to June 23 when he was terminatedbecause ofhis failureto report for work on the night shifton June 23. The evidence shows that Calhoun operated afarm on which cut and baled hay had been lying. on theground since Saturday, June 21. According, to Calhoun, hehad planned to haul the hay to the barn on nonwork timeduring the following week. On his way to work on June 23,about 4 p.m., he noticed that a thunderstorm was imminent.Calhoun returned to his home, called Day ForemanBennett askingto be excused from work for that night.Bennett referredhim to Lasater, the night-shift foreman.Lasater refused to grant his request and Calhoun asked ifthatmeant that he would be fired if he didn't come in.Lasater replied, "Yes, Iguess it does." Thereafter Calhountalked with Adams, the personnel manager, and asked if hecould advance his vacation. Upon being refused thisrequest,Calhoun said he would try to securesomeone elseto haul the hay and would come to work later. According toCalhoun, Adams said, "0. K. but don't stay out all night."As Calhoun was unableto securehelp, he personally hauledasmuchhay as he could before the storm made itimpossible to work anylonger.Calhoun testified that hecalledhis immediatesupervisor, Jose Rodriguez, about 8:30p.m., and asked if it was all right to come in now. Rodriguezreplied that Calhoun's termination had been brought in andthat he had been terminated.Rodrigueztestifiedthat he learned early in the eveningthat Calhoun would be late and that about 10 or 10:30 p.m.he learned that Calhoun had been terminated; that he wassurprised by this information; that he received a call fromCalhoun about 11 or 11:30 p.m. and told Calhoun that hehad been terminated.Adams testified that when he talked with Calhoun about4 p.m., he told Calhoun that it would be all right if he werean hour orso late; that Calhoun had said he would makearrangements in that time for someoneto haul his hay.Adams then informed Lasater that Calhoun would be anhour or so late.I credit Adams and Rodriguez with regard to the aboverecited summariesof their testimony. Rodriguez particular-ly impressedme with his truthfulness.Without anycompunction, Rodriguez stated that he did not recommend,nor was he consulted, with reference to Calhoun's dischargeand that he was surprised when he saw his terminationpapers. I credit him, therefore, in his assertion that Calhoundid not call him until 11 or 11:30 p.m.I credit Adams with respect to his statement that it wouldbe all right if Calhoun were an hour or so late becauseAdams knew that Lasater had refused to permit Calhoun totake the entire night off. By allowing Calhoun an hour or soleeway,Adams, in some degree, was countermandingLasater. I am convinced that Adams would not go anyfurther under the circumstances.Having found that Calhoun in fact did not call Rodriguezuntil 11 or 11:30 p.m., it is apparent that he could not reportfor work until approximately midnight. By that time, mostof the shift was over as the shift commenced at 4:45 p.m.Moreover, if Calhoun in fact had called at 8 p.m. or 8:30p.m., he would have been able to report to work about 9p.m. If that were the case, I believe Calhoun would havereported for work without calling in, as he would have beenonly 4 hours into a night shift that was scheduled for 10hours.Under all the circumstances, I find that Calhoun, in opendefiance of Lasater's and Adams' refusal to grant him theevening off, failed to report within a reasonable time evenafter some latitude was granted him by Adams. According-ly, I find that Calhoun was discharged for cause and thatthe discharge was not violative of the Act.Iam fully aware of Calhoun's prominence in the unioncause, and I take cognizance of the general lax rules ofRespondent with regard to taking time off. However, inCalhoun's case, Lasater apparently on that particular nightwas concerned with production requirements and insistedon Calhoun's presence within a reasonable time. Calhoun,clearly forewarned of management's attitude, placed hisprivate interest above that of his obligation to Respondentand in open defiance of Respondent's unambiguousinstructions 24 Although, the matter is not free from doubt,Ido not believe my findings above concerning Respon-dent's other violations and general attitude toward unionprotagonists warrants a different conclusion.D.TheWageIncreasesOn April 20, Respondent placed into effect a generalwage increase of 6 percent. This wage increase wasapplicable to all employees (5,624) of Halliburton Services,a corporation operating in many parts of the world. Thewage increase included those employed (400) at Respon-dent's plant, Freightmaster Division.William E. Wright, manufacturing manager, testified thathe first learned of the wage increase 2 days earlier from theheadquarters of Halliburton Services at Duncan, Oklaho-ma. Wright further testified that four previous general wageincreases since August 1963 had also been applicable on aworldwide basis.Apparently, Wright did know some time in February thata wage increase was pending. Stroud testified without24That damage to the hayrepresenteda monetary loss to Calhoun isirrelevant under the circumstances. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontradiction that Wright, in a meeting with supervisors inFebruary, had told them that a wage increase would beforthcoming in March. Wright, according to Stroud, alsostated that if the Union charged that this increase was anunfair labor practice, Respondent would cross that bridgewhen it came to it.As the union campaign was intensified in February andwas in full swing by April 20, it is clear that the wageincrease granted on April 20 constitutes conduct whichtends to interfere with the free exercise of employees' rightsunder the Act. Motive of Respondent is neither material orcontrolling.25However, I believe that there are other circumstanceswhich warrant consideration on the question whether thewage increase was violative of the Act. As noted above, theincrease affected 5 to 6 thousand employees in a worldwideorganization of which approximately 400 were employed inRespondent's plant. If the wage increase had been withheldfrom the employees at Respondent's plant, surely it wouldhave been a serious development and clearly a discrimina-tory decision. On the other hand, it is hardly likely that thedecision to grant 5,000 to 6,000 employees a wage increaseshould be construed as designed to influence 400 employeesin Respondent's plant. It is true that case law holds motiveand intent irrelevant; however, in view of the success of theUnion in the election, it would appear that the effect on theemployees wasde-minimis.Considering all the facts in theirentirety, I am pursuaded that finding the wage increaseviolative of the Act is unwarranted. Accordingly, I find thatthe wage increase granted on April 20 did not constitute aviolation of Section 8(a)(1) of the Act.Upon the foregoing findings of fact and upon the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By engaging in the conduct set forth in the section ofthisDecision entitled,8(a)(1) Interference, Restraint, andCoercion,to the extent therein found, Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.4.By discriminating against and discharging GeorgeStafford, Juan Nieto, and W. P. Williams, Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(3) and (1) of the Act.5.By the discharge of James Calhoun, Respondent didnot engage in unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.6.By the general wage increase of April 20, 1969,Respondent did not engage in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.7.Allegations of the complaint not found herein toconstitute violations of the Act are hereby dismissed.8.The unfair labor practices found herein are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and(7) of the Act.III.THE REMEDYHaving found that Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act, I shall recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent unlawfully dischargedJuan Nieto on May 26, 1969, George Stafford on May 27,1969, and W. P. Williams on June 27, 1969, I shallrecommend that Respondent offer them immediate and fullreinstatement to their former positions, or if any of thepositions are unavailable through change in Respondent'soperations, then to substantially equivalent positions,without prejudice to their seniority rights and privileges,and Respondent make them whole for any loss of pay thattheymay have suffered by reason of Respondent'sdiscrimination against them, by payment to the aforesaidNieto, Stafford, and Williams a sum of money equal to thatwhich they would have normally received as wages from thedate of their discriminatory discharge until the day thatRespondent reinstates them, less any net earnings for theinterim. Backpay is to be computed on a quarterly basis inthe manner established by the Board in F. W.WoolworthCompany,90 NLRB 289, with interest at the rate of 6percent per annum to be computed in the manner set forthinIsis Plumbing & Heating Co.,138 NLRB 716.As the unfair labor practices found herein strike at thevery roots of the employees' rights which the Act isdesigned to protect, I shall recommend a broad cease-and-desist order.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case, itis recommended that Freightmaster, a division of Hallibur-ton Services, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Discouragingmembership in International Union,United Automobile, Aerospace and Agricultural Imple-ment Workers of America, UAW, or in any other labororganization by discharging or by discriminating againstany of its employees in regard to hire or tenure ofemployment or any term or condition of employment.(b)Removing union insignia from the toolboxes ofemployees.(c)Discriminatorily and disparately singling out knownunion adherents for enforcement of rules prohibitingemployees from patronizing vending machines duringworking hours or rules prohibiting employees from talkingto one another during working hours.(d) Interrogating or threatening employees in a mannerviolative of Section 8(a)(1) of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:25Exchange Parts Company,131NLRB 806, 812, 375 US 405,American Freightways Co, Inc,124 NLRB 146, 147 FREIGHTMASTER13(a)Offer to Juan Nieto, George Stafford, and W. P.Williams immediate and full reinstatement to their formeror substantially equivalent position, without prejudice totheir seniority or other rights or privileges previouslyenjoyed, and make them whole for any loss of pay they mayhave suffered by reason of Respondent's disciminationagainst them,in the manner described in "The Remedy"section of this Decision.(b)Notify Juan Nieto, George Stafford, and W. P.Williams, if presently serving in the Armed Forces of theUnited States, of their right to full reinstatement uponapplication in accordance with the Selective Service Act, asamended, after discharge from the Armed Forces.(c)Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(d) Post at its plant in Fort Worth, Texas, copies of theattached noticemarked "Appendix." 26 Copies of saidnotice, to be furnished by the Regional Director for Region16,shall,after being duly signed by the Company'srepresentative, be posted by the Company immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all placeswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Company toinsure that said notices are not altered, defaced, or coveredby any othermaterial.(e)Notify the Regional Director for Region 16, inwriting,within 10 days from the date of receipt of thisOrderwhat steps Respondent has taken to complyherewith.2726 In the event no exceptions are filed as provided by Section 102.46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings,conclusions, recommendations,and Recommended Order hereinshall,as provided in Section 102.48 of the Rules and Regulations, beadopted by the Board and become its findings,conclusions, and order, andall objections thereto shall be deemed waived for all purposes.In the eventthat the Board'sOrder is enforced by a judgment of a United States Courtof Appeals,thewords in the notice reading"Posted by Order of theNational Labor Relations Board"shallbe changed to read "PostedPursuant to a Judgment of the United States Court of Appeals,Enforcingan Order of the NationalLaborRelations Board."27 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify the Regional Director forRegion 16,in writing,within 10 days from the date of this Order, whatsteps it has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in or activitiesin behalf of International Union, United Automobile,Aerospace and AgriculturalImplementWorkers ofAmerica, UAW, or any other union by discharging orby discriminating against any of our employees inregard to their hireor tenureof employment or anyterm or condition of employment.WE WILL NOT give different treatment to employeeswho are members of or active in the Union bythreatening them with punishment if they talk orpatronize plant vending machines during workinghours.WEWILL NOT remove unionsignsfrom ouremployee's toolboxes.WE WILL NOT tell our employees that union membersor sympathizers will be whittled down one by one.WE WILL NOT question our employees concerningtheir union membership and activities or ask them howmany employees attendedunion meetings.WE WILL NOT tell our employees that wearing unionsignswill hurt them with the Company.WE WILL immediately offer to reinstate GeorgeStafford, Juan Nieto, and W. P. Williams to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent jobs, without prejudice or theirseniority or other rights or privileges and pay them anymoney lost by themas a resultof their disciminatorydischarge with interest at 6 percent per annum.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise of theirright to self-organization, to form, join, or assist theabove-named or any other union, to bargain collectivelythrough representatives of their own choosing, or toengage in other mutual and/or protection, or to refrainfrom such activities.WE WILL notify George Stafford, Juan Nieto, and W.P.Williams if presently serving in the Armed Forces oftheUnitedStatesof their right to full reinstatementupon application in accordance with the SelectiveServiceAct,as amended,after discharge from theArmed Forces.FREIGHTMASTER, A DIVISIONOF HALLIBURTON SERVICES(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions, may be directed to the Board's Office, 8A24Federal Office Building, 810 Taylor Street, FortWorth,Texas 76102, Telephone 334-2921.